DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claims status
2.	This office action is a response to an application filed on 05/22/2020 in which claims 1-4, 6, 8, 10, 12, 14-16, 18-19, 21, 23, 25, 27-29 and 31 are pending for examination.
Based on the Preliminary Amendment filed on 05/22/2020, the listing of claims replace all prior versions, and listings, of claims in the application.

                                         Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 06/19/2020, 01/13/2021 and 11/03/2021.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 05/22/2020 are acceptable for examination proceedings.

Claim Objection (minor informalities)
5.	Claims 4, 6, 18 and 31 recite "and/or".  It is suggested to clarify the use of words instead of “/”.
Claim 18 recites “The method of claim 17,…..”. Claim 17 has been cancelled according to the preliminary amendment filed on 05/22/2020. It appears that “The method of claim 17,…..” is the typological error for “The method of claim 16,…..”. 
Claim 30 recites “The network node of claim 30,…..”. Claim 30 has been cancelled according to the preliminary amendment filed on 05/22/2020. It appears that “The method of claim 30,…..” is the typological error for “The network node of claim 29,…..”.
Further clarification is requested. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

7.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

9.	Claims 1, 2, 3, 14, 15, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2019/0149380 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/586,957 filed on 11/16/2017; and 62/587,277 filed on 11/16/2017), hereinafter “Babaei”.
Regarding claim 1, Babaei discloses a user equipment (Fig. 4, wireless device 406) for controlling a deactivation timer (Fig. 4, paragraph [0455], start/stop/restart the sCellDeactivationTimer) of at least one secondary cell (SCeII) in a wireless communication system (Fig. 4, paragraph [0455], associated with the SCell), comprising: 
a memory (Fig. 4, paragraph [0139], memory employed in wireless device 406); 
a transceiver (Fig. 4, paragraph [0139], transceiver employed in wireless device 406); and 
a processor (Fig. 4, paragraph [0139], processor employed in wireless device 406) coupled to the memory and the transceiver (Fig. 4, paragraph [0139], block diagram of wireless device 406), wherein the processor is configured to: 
control the transceiver to receive a control indication (paragraph [0455], DCI comprising control indication- Activation/Deactivation) through a physical downlink control channel (PDCCH) from a network node (paragraph [0455], PDCCH monitoring for the SCell), wherein the control indication indicates control of the deactivation timer of the at least one SCell (paragraph [0455], start/restart the sCellDeactivationTimer associated with the SCell); and 
control the deactivation timer of the at least one SCell (Activation - Start sCellDeactivationTimer or Deactivation - Stop sCellDeactivationTimer) according to the control indication (paragraph [0455], DCI comprising control indication).  

Regarding claim 2, Babaei discloses the PDCCH carries downlink control information (DCI) comprising the control indication, the processor is configured to control the deactivation timer of the at least one SCeII according to the DCI (paragraph [0455], Activation/Deactivation DCI in the TTI activating the SCell).

Regarding claim 3, Babaei discloses the control indication comprises an activation indication and/ or a deactivation indication (paragraph [0455], Activation/Deactivation DCI in the TTI activating the SCell).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4, 6, 8, 10, 12, 16, 18, 19, 21, 23, 25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2019/0149380 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/586,957 filed on 11/16/2017; and 62/587,277 filed on 11/16/2017), hereinafter “Babaei” in view of Zhou et al. (US 2019/0132109 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number. 62/577,239 filed on 10/26/2017), hereinafter “Zhou” .
Regarding claim 4, Babaei discloses the user equipment according to claim 3.
While Babaei implicitly refers to “the transceiver is configured to receive information indicating a configuration of the at least one SCeII from the network node, and the processor is configured to identify an activated SCeII and/or a serving cell according to the information indicating the configuration of the at least one SCeII from the network node”, Zhou from the same or similar field of endeavor discloses the transceiver is configured to receive information indicating a configuration of the at least one SCeII from the network node, and the processor is configured to identify an activated SCeII (Fig. 8, paragraphs [0155], [0157], [0161], [0367], secondary gNB may initiate a reconfiguration of its existing serving cells (e.g., PUCCH towards the secondary gNB); the secondary gNB may decide which cell is the PSCell within the SCG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transceiver is configured to receive information indicating a configuration of the at least one SCeII from the network node, and the processor is configured to identify an activated SCeII and/or a serving cell according to the information indicating the configuration of the at least one SCeII from the network node” as taught by Zhou, in the system of Babaei, so that it would provide additional resources of serving cell with respect to the interaction between a master gNB and secondary gNBs for multi-connectivity (Zhou, paragraph [0155]).

Regarding claim 6, Babaei discloses the user equipment according to claim 3.
While Babaei implicitly refers to “the transceiver is configured to receive the activation indication through the PDCCH on an activated SCell from the network node, the activation indication indicates an activation for the deactivation timer of the at least one SCell, the processor is configured to restart the deactivation timer of the at least one SCell according to the activation indication, and the processor is configured to identify an activated SCell and/or a serving cell according to the information indicating the configuration of the at least one SCell from the network node”, Zhou from the same or similar field of endeavor discloses the transceiver is configured to receive the activation indication through the PDCCH on an activated SCell from the network node, the activation (Fig. 26, paragraphs [0155], [0157], [0161], [0367], RRC message comprise at least configuration parameters of a plurality of cells, the plurality of cells comprising a PCell and at least one SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transceiver is configured to receive the activation indication through the PDCCH on an activated SCell from the network node, the activation indication indicates an activation for the deactivation timer of the at least one SCell, the processor is configured to restart the deactivation timer of the at least one SCell according to the activation indication, and the processor is configured to identify an activated SCell and/or a serving cell according to the information indicating the configuration of the at least one SCell from the network node” as taught by Zhou, in the system of Babaei, so that it would provide additional resources of serving cell with respect to the interaction between a master gNB and secondary gNBs for multi-connectivity (Zhou, paragraph [0155]).

Regarding claim 8, Babaei discloses the user equipment according to claim 3.
While Babaei implicitly refers to “the transceiver is configured to receive the activation indication through the PDCCH on a serving cell from the network node, the activation indication indicates an activation for the deactivation timer of the at least one (Figs. 8, 26, paragraphs [0155], [0157], [0161], [0367], start or restart the SCell deactivation timer at the (n+k)th subframe, in response to receiving the SCell activation/deactivation MAC CE or DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transceiver is configured to receive the activation indication through the PDCCH on a serving cell from the network node, the activation indication indicates an activation for the deactivation timer of the at least one SCell, the processor is configured to start or restart the deactivation timer of the at least one SCell according to the activation indication, and the processor is configured to start or restart the deactivation timer of the at least one SCell according to the DCI comprising the activation indication” as taught by Zhou, in the system of Babaei, so that it would provide additional resources of serving cell with respect to the interaction between a master gNB and secondary gNBs for multi-connectivity (Zhou, paragraph [0155]).
Regarding claim 10, Babaei discloses the user equipment according to claim 3.
While Babaei implicitly refers to “the transceiver is configured to receive the deactivation indication through the PDCCH on an activated SCeII from the network node, the deactivation indication indicates a deactivation for the deactivation timer of the at least one SCeII, the processor is configured to stop the deactivation timer of the at least one SCeII according to the deactivation indication, and the processor is configured to stop the deactivation timer of the at least one SCeII according to the DCI comprising the deactivation indication”, Zhou from the same or similar field of endeavor discloses the transceiver is configured to receive the deactivation indication through the PDCCH on an activated SCeII from the network node, the deactivation indication indicates a deactivation for the deactivation timer of the at least one SCeII, the processor is configured to stop the deactivation timer of the at least one SCeII according to the deactivation indication, and the processor is configured to stop the deactivation timer of the at least one SCeII according to the DCI comprising the deactivation indication (Figs. 8, 26, paragraphs [0155], [0157], [0161], [0219], [0367], in response to the deactivating the activated SCell, the wireless device may stop the first SCell timer associated with the activated SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transceiver is configured to receive the deactivation indication through the PDCCH on an activated SCeII from the network node, the deactivation indication indicates a deactivation for the deactivation timer of the at least one SCeII, the processor is configured to stop the deactivation timer of the at least one SCeII according to the deactivation indication, and the processor is configured to stop the deactivation timer of the at least one SCeII (Zhou, paragraph [0155]).

Regarding claim 12, Babaei discloses the user equipment according to claim 3.
While Babaei implicitly refers to “the transceiver is configured to receive the deactivation indication through the PDCCH on a serving cell from the network node, the deactivation indication indicates a deactivation for the deactivation timer of the at least one SCell, the processor is configured to stop the deactivation timer of the at least one SCell according to the activation indication, and the processor is configured to stop the deactivation timer of the at least one SCell according to the DCI comprising the activation indication”, Zhou from the same or similar field of endeavor discloses the transceiver is configured to receive the deactivation indication through the PDCCH on a serving cell from the network node, the deactivation indication indicates a deactivation for the deactivation timer of the at least one SCell, the processor is configured to stop the deactivation timer of the at least one SCell according to the activation indication, and the processor is configured to stop the deactivation timer of the at least one SCell according to the DCI comprising the activation indication (Figs. 8, 26, paragraphs [0155], [0157], [0161], [0219], [0367], in response to the deactivating the activated SCell, the wireless device may stop the first SCell timer associated with the activated SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the transceiver is (Zhou, paragraph [0155]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/SITHU KO/           Primary Examiner, Art Unit 2414